                Case 3:20-cv-03426-JD Document 119 Filed 04/28/21 Page 1 of 6




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                 Case No. 3:20-cv-03426-JD
 9
          AARON GREENSPAN,
10                                                               SECOND REQUEST FOR
            Plaintiff,                                           JUDICIAL NOTICE IN SUPPORT
11                                                               OF PLAINTIFF’S OPPOSITION
                    v.                                           TO DEFENDANTS’ MOTIONS TO
12                                                               DISMISS PLAINTIFF’S THIRD
13        OMAR QAZI, SMICK ENTERPRISES, INC.,                    SUPPLEMENTAL AND
          ELON MUSK, and TESLA, INC.,                            AMENDED COMPLAINT AND
14                                                               SPECIAL MOTION TO STRIKE
            Defendants.                                          CLAIMS UNDER CALIFORNIA’S
15                                                               ANTI-SLAPP STATUTE, CIV.
16                                                               PROC. CODE § 425.16

17                                                               Judge: Hon. James Donato
                                                                 Complaint Filed: May 20, 2020
18                                                               TAC Filed: February 12, 2021
19
            Pursuant to Federal Rule of Evidence 201 and Rosales-Martinez v. Palmer, 753 F.3d 890,
20
     894-895 (9th Cir. 2014), Plaintiff Aaron Greenspan requests that the Court incorporate by
21
     reference or take judicial notice of the documents identified below, attached herein as Exhibits.
22
23   I.     DOCUMENTS SUBJECT TO THIS REQUEST

24    Exhibit     Description                                                  Basis for Notice
                                                                               and/or Incorporation
25    I           April 24, 2021 Twitter Post by Elon Musk Stating, “Lies      Publicly available from
                  can be beautiful”                                            a reliable source; TAC
26                                                                             ¶ 279; Issues 1-35
27    J           April 28, 2021 Twitter Post by Elon Musk Responding          Publicly available from
                  “exactly” to Assertion That Omar Qazi’s                      a reliable source; TAC
28

      REQUEST FOR JUDICIAL NOTICE                    1                                 3:20-cv-03426-JD
               Case 3:20-cv-03426-JD Document 119 Filed 04/28/21 Page 2 of 6




 1                @WholeMarsBlog Twitter Account Has Replaced Tesla,            ¶¶ 115, 138, 212
                  Inc. Public Relations Team
 2
 3
     II.     FACTUAL BASIS
 4
             Judicial notice is proper because the documents’ existence and authenticity cannot
 5
     reasonably be questioned. Both Exhibits I and J did not exist at the time the Third Supplemental
 6
     and Amended Complaint (ECF No. 103) or Plaintiff’s opposition briefs to Defendants’ most
 7
     recent motions to dismiss were filed (ECF Nos. 109-110).
 8
             Defendants do not dispute that posts on Twitter are properly subject to judicial notice.
 9
     ECF No. 108-10. Elon Musk’s tweets in particular have frequently been the subjects of requests
10
     for judicial notice. Id.
11
     III.    CONCLUSION
12
             For the aforementioned reasons, Plaintiff respectfully requests that the Court take judicial
13
     notice of the above referenced documents.
14
15
     Dated: April 28, 2021
16
17
18                                         Aaron Greenspan
19                                         956 Carolina Street
                                           San Francisco, CA 94107-3337
20                                         Phone: +1 415 670 9350
                                           Fax: +1 415 373 3959
21                                         E-Mail: aaron.greenspan@plainsite.org
22
23
24
25
26
27
28

     REQUEST FOR JUDICIAL NOTICE                      2                                 3:20-cv-03426-JD
Case 3:20-cv-03426-JD Document 119 Filed 04/28/21 Page 3 of 6




                                EXHIBIT I
 April 24, 2021 Twitter Post by Elon Musk Stating, “Lies can be beautiful”
4/24/2021                  Case 3:20-cv-03426-JD
                                           Elon Musk onDocument        119 Filed
                                                        Twitter: "@KuroiKumanoashi Lies04/28/21
                                                                                       can be beautiful"Page
                                                                                                        / Twitter 4 of 6

                                                  Tweet                                                                              Search Twitter
            Explore                                Elon Musk @elonmusk · 7h
                                                   define … beauty
            Settings                                      28.2K              14.5K              120.3K
                                                   Kuma @KuroiKumanoashi · 7h
                                                   John Keats said it best:
                                                   "Beauty is truth, truth beauty,—that is all Ye know on earth, and all ye
                                                   need to know."
                                                          50                102                 2.1K
                                                  Elon Musk                                                                   New to Twitter?
                                                  @elonmusk
                                                                                                                              Sign up now to get your own per
                                          Replying to @KuroiKumanoashi
                                          Lies can be beautiful                                                                                     Sign up
                                          2 23 AM · Apr 24, 2021 · Twitter for iPhone
                                                                                                                              Relevant people
                                           461 Retweets 176 Quote Tweets 7,510 Likes
                                                                                                                                        Elon Musk
                                                                                                                                        @elonmusk
                                                                                                                                        Technoking of Tesla
                                                   Sir Doge of the Coin @dogeofficialceo · 7h                                           Mars
                                                   Replying to @elonmusk and @KuroiKumanoashi                                           Kuma
                                                                                                                                        @KuroiKumanoashi
                                                                                                                                        Twitter bear.

                                                                                                                              Whatʼs happening
                                                                                                                              Premier League · 3 hours ago
                                                                                                                              Liverpool vs Newcastle Un
                                                                                                                              Trending with Klopp, Newcastle
                                                                                                                              Rap · Trending
                                                                                                                              Kanye
                                                                                                                              28.4K Tweets
                                                                             3                  40                            Politics · Trending
                                                                                                                              #ArmenianGenocide
                                                   AstroX @A_S_T_R_O_X · 7h                                                   Trending with Ottoman Empire,
                                                   Replying to @elonmusk and @KuroiKumanoashi
                                                   When your company worked endeavouredly and you have reached                COVID-19 · LIVE
                                                   success.                                                                   COVID-19: News and upda
                                                                                                                              for California
                                                                                                                                SAINT · April 22, 2021
                                                                                                                              Rapper "Shock G" Dead At
                                                                                                                              Age of 57
                                                                                                                              Show more
                                                                                                                              Terms of Service Privacy Policy
                                                                                                                              Ads info More © 2021 Twit


                                                          2                  4                  30
                                                               @itsALLrisky · 7h
https://twitter.com/elonmusk/status/1385887015774867457                                                                                                  1/4
        Case 3:20-cv-03426-JD Document 119 Filed 04/28/21 Page 5 of 6




                                        EXHIBIT J
April 28, 2021 Twitter Post by Elon Musk Responding “exactly” to Assertion That Omar Qazi’s
      @WholeMarsBlog Twitter Account Has Replaced Tesla, Inc. Public Relations Team
4/28/2021                  Case 3:20-cv-03426-JD Document 119 Filed 04/28/21 Page 6 of 6
                                                  Tweet                                                                             Search Twitter
            Explore                                Warren Redlich                       Bishop of Muskanity @… · 7h
                                                   This flow chart is for @garyblack00 and others who think @Tesla needs a   New to Twitter?
            Settings                               PR Team.                                                                  Sign up now to get your own per
                                                   @WholeMarsBlog @elonmusk                                                                          Sign up

                                                                                                                             Relevant people
                                                                                                                                       Elon Musk
                                                                                                                                       @elonmusk
                                                                                                                                       Technoking of Tesla
                                                                                                                                       Mars
                                                                                                                                       Warren Redlich
                                                                                                                                       @WR4NYGov
                                                                                                                                       Elon fanboy. Tech V
                                                                                                                                       SpaceX Boring Neu
                                                          88              299                4.4K                                      linktr.ee/wredlich Re
                                                                                                                                       #Libertarian Long $
                                                  Elon Musk                                                                            Illiterate in 4 langua
                                                  @elonmusk
                                                                                                                                       Gary Black
                                          Replying to @WR4NYGov @garyblack00 and 2 others                                              @garyblack00
                                                                                                                                       Former CEO Aegon
                                                    exactly                                                                            Co-CIO Calamos, C
                                                                                                                                       Goldman Sachs Ass
                                          2 50 PM · Apr 28, 2021 · Twitter for iPhone                                                  CEO/CIO Janus. My
                                                                                                                                       own and donʼt repre
                                           194 Retweets 15 Quote Tweets 6,403 Likes                                                    advice.

                                                                                                                             Whatʼs happening
                                                   Z @PlaidModelS · 3h                                                       Politics · LIVE
                                                   Replying to @elonmusk @WR4NYGov and 3 others                              Biden pitches his new Ame
                                                   Howʼs Plaid+ coming along?                                                Families Plan during his fir
                                                                           1                 3                               joint session of Congress
                                                                                                                             Trending with President of the U
                                                                                                                             States, House Chamber
                                                   Ben          @cyberben007 · 3h
                                                   Replying to @elonmusk @WR4NYGov and 3 others                              Politics · Trending
                                                   @WR4NYGov is the man with the plan!                                       First Lady
                                                                           1                 3                               35K Tweets
                                                                                                                             MLB · LIVE
                                                   Chansoo Byeon @ByeonChansoo · 3h                                          Royals at Pirates
                                                   Replying to @elonmusk @WR4NYGov and 3 others                              Trending with Beijing
                                                   Elon can we get trackmode on AWD Model3?
                                                                           1                 6                               Politics · Trending
                                                                                                                             Kamala
                                                   Dan of 6.2k @spotted_model · 3h                                           President Joe Biden opens h
                                                   Replying to @elonmusk @WR4NYGov and 3 others                              front of a joint session of Co
                                                                                                                             acknowledgment of 'Madam
                                                                                                                             Kamala Harris, words 'no pre
                                                                                             2                               said...from this podium'
                                                                                                                             Trending with #NancyPelosi
                                                   corey cummings @nerdalator · 3h
                                                   Replying to @elonmusk @WR4NYGov and 3 others                              COVID-19 · LIVE
                                                   Uh oh now Elon is responding to @WR4NYGov ! Haha                          COVID-19: News and upda
                                                                                                                             for California

                                                   Tesla in the Gong         @TeslaGong · 3h                                 Show more
                                                   Replying to @elonmusk @WR4NYGov and 3 others
https://twitter.com/elonmusk/status/1387524555409924102                                                                                                   1/4
